Exhibit 10.3
 
POLARIS INDUSTRIES INC.
NONQUALIFIED STOCK OPTION AGREEMENT

 

Participant:  _________________   SSN:  _______________

 
 
Polaris Industries Inc. (the “Company”), pursuant to its 2007 Omnibus Incentive
Plan (As Amended and Restated April 28, 2011) (the “Plan”), hereby grants to
you, the Participant named above, an Option to purchase from the Company up to
the number of shares of the Company’s common stock (the “Common Stock”) set
forth in the table below at the per share Option Price set forth in the table
below.  The terms and conditions of this Option Award are set forth in this
Agreement, consisting of this cover page and the Option Terms and Conditions on
the following pages, and in the Plan document which is attached.  Unless the
context indicates otherwise, any capitalized term that is not defined in this
Agreement shall have the meaning set forth in the Plan as it currently exists or
as it is amended in the future.


Number of shares of Common Stock subject to the Option:
 
__________
 
Grant Date:
__________
 
Option Price per share:
$_________
 
Vesting and Exercise Schedule:
Date     
_______________
_______________
 Portion of Shares as to Which Option
Becomes Vested and Exercisable
50% 
50%
Expiration Date:
Close of business on _____________
 



All terms, provisions and conditions applicable to the Option set forth in the
Plan and not set forth in this Agreement are incorporated by reference into this
Agreement.


By signing below, you agree to all of the terms and conditions contained in this
Agreement and in the Plan.  You acknowledge that you have received and reviewed
these documents and that they set forth the entire agreement between you and the
Company regarding your right to purchase the shares of Common Stock pursuant to
this Option.






 
 
Agreed:
 
____________________________
Participant
Attachment:  Option Terms and Conditions
 
POLARIS INDUSTRIES INC.
 
 
 
Michael W. Malone
Vice President-Finance and Chief Financial Officer
 

 
 
 

--------------------------------------------------------------------------------

 
 
Polaris Industries Inc.
2007 Omnibus Incentive Plan
(As Amended and Restated April 28, 2011)
Nonqualified Stock Option Agreement


Option Terms and Conditions


1.
Nonqualified Stock Option.  This Option is not intended to be an “incentive
stock option” within the meaning of Section 422 of the Internal Revenue Code and
will be interpreted accordingly.  The Option Price equals the Fair Market Value
of a share of Common Stock as of the Grant Date.



2.
Vesting and Exercise Schedule.  Subject to Section 4 of this Agreement, this
Option will vest and become exercisable as to the number of shares of Common
Stock (“Shares”) and on the dates specified in the Vesting and Exercise Schedule
on the cover page to this Agreement.  The Vesting and Exercise Schedule is
cumulative, meaning that to the extent the Option has not already been exercised
and has not terminated, you or the person otherwise entitled to exercise the
Option as provided in this Agreement may at any time purchase all or any portion
of the Shares subject to the vested portion of the Option.



 
Vesting and exercisability of this Option may be accelerated during the term of
the Option under the circumstances described in Section 6 of this Agreement and
Article 11 of the Plan, and at the discretion of the Committee in accordance
with Section 3.2 of the Plan.



3.
Termination.  This Option will terminate and will no longer be exercisable on
the earliest of:



(a)  
The Expiration Date specified on the cover page of this Agreement;



(b)  
Upon termination of your employment with or provision of services to the Company
and its Affiliates for Cause;



(c)  
Upon the expiration of any applicable period specified in Section 6 of this
Agreement or Article 11 of the Plan during which this Option may be exercised
after termination of your employment with or provision of services to the
Company and its Affiliates; or



 
(d)  
The date (if any) fixed for termination or cancellation of this Option pursuant
to Article 11 of the Plan.



4.
Service Requirement.  Except as otherwise provided in Section 6 of this
Agreement and Section 11.1(d) of the Plan, this Option may be exercised only
while you continue to provide service to the Company or any Affiliate in the
capacity of Employee, Nonemployee Director or Third-Party Service Provider, and
only if you have continuously provided such service since the date this Option
was granted.



5.
Exercise of Option.  Subject to Sections 6 and 7 of this Agreement, you may
exercise the vested and exercisable portion of this Option in whole or in part
by delivering a written or electronic notice of exercise to the Company or its
designated agent (which written or electronic notice must be in a form approved
by the Committee stating the number of Shares to be purchased, the method of
payment of the aggregate Option Price and directions for the delivery of the
Shares to be acquired, and must be signed or otherwise authenticated by the
person exercising this Option), or by such other means as the Committee may
approve.  If you are not the person exercising this Option, the person
exercising the Option must also submit appropriate proof of his or her right to
exercise this Option.



 
2

--------------------------------------------------------------------------------

 
If permitted by the Committee at the time of exercise, the Option may also be
exercised by providing a notice of exercise to the Company’s third-party stock
option administrator (as the Company’s agent) by or through any means permitted
by such third-party stock option administrator from time to time, including by
providing notice of exercise to the third party administrator by telephone or by
using the third party administrator’s Internet web site.  For purposes of this
paragraph, “third-party stock option administrator” means E*Trade Financial
Corporate Services or, as applicable, any successor designated by the Committee.


6.
Payment of Exercise Price.  When you submit your notice of exercise, you must
include payment of the aggregate Option Price of the Shares being purchased
through one or a combination of the following methods:



 
(a)
Cash or its equivalent (including a check payable to the order of the Company);



 
(b)
To the extent then permitted by the Committee, a broker-assisted cashless
exercise in which you irrevocably instruct a broker to deliver proceeds of a
sale of all or a portion of the Shares for which the Option is being exercised
(or proceeds of a loan secured by such Shares) to the Company in payment of the
purchase price of such Shares;



 
(c)
To the extent then permitted by the Committee, tendering to the Company (either
by actual delivery or attestation) unencumbered Shares having an aggregate Fair
Market Value on the date of exercise equal to the purchase price of the Shares
for which the Option is being exercised; or



 
(d)
To the extent then permitted by the Committee, by a reduction in the number of
Shares to be delivered to you upon exercise, such number of Shares to be
withheld having an aggregate Fair Market Value on the date of exercise equal to
the purchase price of the Shares for which the Option is being exercised.



7.
Withholding Taxes.  The Company will notify you of the amount of any federal,
state or local withholding taxes that must be paid in connection with the
exercise of the Option.  The Company may deduct such amount from your regular
salary payments or other compensation otherwise due and owing to you.  If the
full amount of the withholding taxes cannot be recovered in this manner, you
must promptly remit the deficiency to the Company upon the receipt of the
Company’s notice.  If you wish to satisfy some or all of such withholding taxes
by delivering Shares you already own or by having the Company retain a portion
of the Shares being acquired upon exercise of the Option, you must make such a
request in accordance with Section 19.2 of the Plan which shall be subject to
approval by the Committee.  Delivery of Shares upon exercise of this Option is
subject to the satisfaction of applicable withholding tax obligations.



8.
Delivery of Shares.  As soon as practicable after the Company receives the
notice of exercise and payment of the exercise price as provided above, and
determined that all conditions to exercise, including Section 7 of this
Agreement, have been satisfied, it will arrange for the delivery of the Shares
being purchased in accordance with the delivery instructions related to such
notice of exercise.  The transfer of shares of Common Stock issuable upon the
exercise of the Option may be effected on a noncertificated basis if permitted
by applicable law and the rules of the stock exchange on which the Shares
trade.  The Company will pay any original issue or transfer taxes with respect
to the issue or transfer of the Shares and all fees and expenses incurred by it
in connection therewith.  Notwithstanding anything to the contrary in this
Agreement, the Company will not be required to issue or deliver any Shares prior
to the completion of such registration or other qualification of such Shares
under any state or federal law, rule or regulation as the Company may determine
to be necessary or desirable.

 
 
3

--------------------------------------------------------------------------------

 
 
9.
Termination of Employment or Other Service.  If your employment by or provision
of services to the Company and its Affiliates (collectively referred to in this
section as “employment”) terminates before the Expiration Date and before the
Option has been exercised in full, the following rules apply:



 
(a)
If your employment terminates for any reason other than disability (within the
meaning of Section 22(e)(3) of the Code) (“Disability”), death, or retirement on
or after normal retirement age in accordance with the applicable retirement
policy of the Company and its Affiliates, then any unvested portion of the
Option shall terminate on the date your employment terminates and be of no
further force and effect.



 
(b)
If your employment terminates for any reason other than Disability, death, or
retirement on or after normal retirement age or early retirement in accordance
with the applicable retirement policy of the Company and its Affiliates, then
any vested portion of the Option that has not yet been exercised on the date of
termination shall continue to be exercisable for a period of thirty (30) days
after such date, but not after the Expiration Date.



 
(c)
If your employment terminates by reason of early retirement in accordance with
the applicable retirement policy of the Company and its Affiliates, then any
vested portion of the Option that has not yet been exercised on the date of
termination shall continue to be exercisable for a period of three (3) years
after such date, but not after the Expiration Date.



 
(d)
If your employment terminates by reason of your death, then (i) any unvested
portion of the Option shall vest immediately and become exercisable in
accordance with its terms during the period specified in clause (ii) of this
Section 6(d); and (ii) the portion of the Option that has not yet been exercised
shall continue to be exercisable for a period of one (1) year following the date
of termination of employment, but not after the Expiration Date.

 
 

 
(e)
If your employment terminates by reason of your Disability or retirement on or
after normal retirement age in accordance with the applicable retirement policy
of the Company and its Affiliates, then (i) any unvested portion of the Option
shall vest immediately and become exercisable during the period specified in
clause (ii) of this Section 6(e); and (ii) the portion of the Option that has
not yet been exercised shall continue to be exercisable for a period of three
(3) years following the date of termination of employment, but not after the
Expiration Date.



11.
Change in Control.  In the event a Change in Control of the Company occurs
during the term of this Option, this Option Award shall be dealt with as
provided in Article 11 of the Plan.



12.
Transfer of Option.  During your lifetime, only you (or your guardian or legal
representative in the event of legal incapacity) may exercise this Option.  You
may not assign or transfer this Option other than by will or the laws of descent
and distribution.  Following any such transfer, this Option shall continue to be
subject to the same terms and conditions that were applicable to this Option
immediately prior to its transfer and may be exercised by such permitted
transferee as and to the extent that this Option has become exercisable and has
not terminated in accordance with the provisions of the Plan and this
Agreement.  Whenever you are referred to in any provision of this Agreement
under circumstances where the provision should logically be construed to apply
to any permitted transferee of the Option, such references will be deemed to
include such person or persons.

 
 
4

--------------------------------------------------------------------------------

 
 
13.
Compensation Recovery.  This Award and any shares or cash received in settlement
thereof shall be subject to (i) the Company’s Policy Regarding Executive
Incentive Compensation Recoupment as in effect from time to time, including any
amendments or revisions thereto adopted by the Board or the Committee in
response to the requirements of Section 10D of the Exchange Act and the rules
promulgated by the Securities and Exchange Commission and the Nasdaq Stock
Market thereunder; and (ii) forfeiture to or reimbursement of the Company under
the circumstances and to the extent provided in Section 304 of the
Sarbanes-Oxley Act of 2002 if you are one of the individuals expressly subject
to such Section 304 or if you knowingly or grossly negligently engaged in the
misconduct, or knowingly or grossly negligently failed to prevent the misconduct
which resulted in material noncompliance by the Company with any financial
reporting requirement under the securities laws and as a result of which the
Company was required to prepare an accounting restatement.



14.
Governing Plan Document.  This Agreement and Option Award are subject to all the
provisions of the Plan, and to all interpretations, rules and regulations which
may, from time to time, be adopted and promulgated by the Committee pursuant to
the Plan.  If there is any conflict between the provisions of this Agreement and
the Plan, the provisions of the Plan will govern.



15.
Binding Effect.  This Agreement will be binding in all respects on your heirs,
representatives, successors and assigns, and on the successors and assigns of
the Company.



16.
Notices.  Every notice or other communication relating to this Agreement shall
be in writing and shall be mailed to or delivered to the party for whom it is
intended at such address as may from time to time be designated by it in a
notice mailed or delivered to the other party as herein provided; provided,
however, that unless and until some other address be so designated, all notices
or communications by you to the Company shall be mailed or delivered to the
Company at its office at 2100 Highway 55, Medina, Minnesota  55340, and all
notices or communications by the Company to you may be given to you personally
or may be mailed to you at the address indicated in the Company's records as
your most recent mailing address.



17.
Entire Agreement and Severability. This Agreement and the Plan embody the entire
understanding of the parties with respect to this Option Award, and supersede
all other oral or written agreements or understandings between you and the
Company regarding the subject matter hereof.  Except as otherwise provided in
Section 17.4 of the Plan, no change, alteration or modification hereof may
adversely affect in any material way your rights under this Agreement without
your prior written consent.  If any provision of this Agreement or the
application of any provision hereof is declared to be illegal, invalid, or
otherwise unenforceable by a court of competent jurisdiction, the remainder of
this Agreement shall not be affected thereby.



By signing the cover page of this Agreement, you agree to all the terms and
conditions described above and in the Plan document.
 
 
 
5